DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
3.	This is a Final office action in response to communication received on December 08, 2021. As noted in Applicant Initiated Interview Summary PTOL-413 of record 9/22/2020, the claims noted in Office Action Appendix of record 9/22/2020 are hereby considered. Claims 5, 7, 14, and 17 are canceled. Claim 23 is new. Claims 1, 6, and 16 are amended. Claims 1-4, 6, 8-13, 15-16, and 18-23 are pending and have been examined. 
Claim Rejections - 35 USC § 101
	
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 6, 8-13, 15-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under step 1, claims 1-4, 6, 21, 23 are a method; 8-13, 15 are a system; and claims 16, 18-20, and 22 are a method. Thus, each claim, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.
	Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1 and 8 (and taking recitation of claim 1 as representative) is as follows:
... request comprises a visitor identifier corresponding to a respective client ... of the one or more clients ..., the visitor identifier [...] associated with the respective client [...];

- mapping, by the management ..., at least one visitor identifier contained in the one or more ... requests to [another] identifier ... associated with the entity associated with the management ...; 

- parsing, by the management ... each ... request to identify the visitor identifier contained ...;

- transferring, by the management ..., one or more visitor identifiers to a
... third party advertisement [provider], the ... third party advertisement [provider] configured to manage advertisement spaces for a plurality of ...pages hosted by one or more
third party [provider];

- receiving, by the management ..., an advertisement call from a first client ... routed via the ... third party advertisement [provider], responsive to the remote third party advertisement [provider] initiating a bidding process for advertisement space in a third party page requested by the first client ... that was won by the entity associated with the management computing system, the advertisement call comprising a second set of identification information, wherein the second set of identification information comprises the visitor identifier, the second set of identification information sent from a ... the first client ...;

- parsing, by the management ..., the advertisement call to identify the
visitor identifier contained therein;

- identifying, by the management computing system, whether the visitor identifier is
associated with a [second] identifier;

- determining, by the management computing system, that the visitor identifier is associated
with the [another] identifier;
- generating, by the management ... a customized advertisement based at least on content accessed by the first client ... while on ... the entity associated with the management ...; and

- providing [transmitting], by the management ... to the first client ..., the customized advertisement ... ;

abstract idea as recited per claim 16 is as follows:
- receiving, by an advertisement [provider], a first set of identification information comprising a visitor identifier from a [publisher], wherein the first set of identification information corresponds to an identification of a client ... that has accessed a [page] of an entity hosted by [a partner] and wherein the visitor identifier comprises a ... information associated with the client ...;

- parsing, by the advertisement [provider], the second set of identification information to identify whether the second set of identification information comprises the visitor identifier contained in the first set of identification information;
- determining, by the advertisement [provider], that the second set of identification information comprises the visitor identifier;
- initiating, by the advertisement [provider], a ... bidding process among a plurality of
advertising entities that comprises the [publisher] to determine a target entity to fulfill the advertisement request;
- determining, by the advertisement server, that the [publisher] won the bidding process; and
- prompting the [publisher] to generate a customized advertisement based on content accessed by the client ... by routing, by the advertisement [provider], the advertisement request to the [publisher], wherein the prompting comprises the visitor identifier; and

responsive to the prompting, receiving, by the advertisement [provider] from the [publisher], the customized advertisement for injecting into the advertisement space of the [...], the advertisement based on the visitor identifier and personal account information  determined based on a mapping of the visitor identifier to [another identifier or] information of a user of the client ... .

	Further, dependent claims 2-4, 6, 21, 23; 9-13, 15 ; and 18-20, and 22 also recite the same abstract idea as they further define what the visitor identifier is, what other identifier - the visitor identifier is further linked with, storing/indexing such linked user IDs, providing customized ads or offers based on linked user IDs, and ads/offers have customizable parameters associated with the account information.
	(II) Accordingly, the claims recite an abstract idea of providing customized advertisements (in a technical, network environment, such as the Internet, on one or more websites comprising one or more webpages, see at least as-filed spec. para. [0035]-[0036], which will be discussed under step 2A prong two and step 2B inquiries) by utilizing one or more identifiers and coordinating activities among entities such as management entity, publisher, and a certain method of organizing human activity.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 Revised PSMEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
1-4, 6, 8-13, 15-16, and 18-23,  include a management computing system (user data gatherer that partners with advertisers/entities and provides custom ads based on user data), one or more client computing devices comprising a web browser utilized for HTTP request which if fulfilled by providing a HTML document or a webpage hosted by a third party web server, HTTP request comprising identifiers such as log-in and/or cookies, network such as the Internet, to send, receive or transmit requests and fulfilling request by transmitting customized advertisements of a winning bidder (advertiser/entity associated with management) of an auction conducted by a remote advertisement server which routes the ad call to management to retrieve a custom ad from the management entity. 
	As would be apparent to a person with ordinary skill, the foregoing additional elements are generic. They are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0035]-[0046] and [0075]-[0086]. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing customized ads, see at least as-filed spec. para. [0001]-[0002]; [0039]; [0042]-[0043]; [0046]; see claims 3, 10, 16-17 note "bid" or "bidding", not a technical one. 
	Here, the management entity gathers data when user visits management entity's website via log-in OR gathers user data by intercepting user requests to one or more advertiser website/webpages (associated with management entity) comprising visitor identifier or cookie. This collected information is passed on to a remote third party advertisement server that is tasked with conducting an auction and matching cookie provided by management entity such that when an entity partnered/associated with management entity wins the auction, management entity is Int. Ventures v. Cap One Bank ‘382 patent) to implement an abstract idea in a technical environment. However, this is a business arrangement among entities performing their assigned roles in a technical environment such as network based environment e.g. Internet. Thus, the abstract idea is intended to be carried out in a technical environment to coordinate activities among different entities connected via a network such as the Internet, however the additional elements fail to go beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)), note  receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - similarly here HTTP requests are and custom ads are transmitted across a network such as the Internet.
	Viewed as a whole, these additional claim element(s) do not one or more additional elements (prong two) to integrate the abstract idea (prong one) into a practical application. Thus they fail to provide any an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element effects a transformation or reduction of a particular article to a different state or thing; and an additional 
	Thus, as it applies to claims 1-4, 6, 8-13, 15-16, and 18-23, the abstract idea of providing customized advertisements by utilizing one or more identifiers and coordinating activities among entities such as management entity, publisher, and a client to fulfill an advertisement call or request which originates from client visiting a publisher, which is certain method of organizing human activity - fails to integrate the abstract idea into a practical solution when the additional elements are considered both individually and as a whole.
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, as it applies to claims 1-4, 6, 8-13, 15-16, and 18-23, the claims are directed to the abstract idea of providing customized advertisements by utilizing one or more identifiers and coordinating activities among entities such as management entity, publisher, and a client to fulfill an advertisement call or request which originates from client visiting a publisher, which is certain method of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic as they are described at a high level of generality (Id. or note step 2A prong two). As such, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	(A) Next, in view of compact prosecution, the Examiner also provides citation to publications that demonstrate well-understood, routine, conventional nature of internet based tracking of a user across the web or internet by hashing and associating identifiers with the user, which aids in user specific data gathering or indexing to provide customized or personalized content as follows:

(i) Network such as Internet based tracking technology to gather user data:	
	(a) The Examiner relies on a NPL Titled "Web Search - Multidisciplinary Perspectives" by Amanda Spink and M. Zimmer, hereinafter Zimmer, to demonstrate that the additional elements are widely prevalent or in common use in the relevant field to again establish the well-understood, routine, conventional nature of the additional element(s) - see Zimmer Tables 6.1, 6.2, and pages 84-91 further note:
- pgs. 86-87 note "...Attaining such perfect recall requires search engine providers to collect as much information about their users as possible. To accomplish this, Google, like most Web search engines, relies on three technical strategies in order to capture the personal information necessary to fuel the perfect recall: the maintenance of server logs, the use of persistent Web cookies, and the encouragement of user registration.
	Maintained by nearly all Websites, server logs help Website owners gain an understanding of who is visiting their site, the path visitors take through the Website’s pages, which elements (links, icons, menu items, etc.) a visitor clicks, how much time visitors spend on each page, and from what page visitors are leaving the site. In other words, a Website owner aims to collect enough data to reconstruct the entire “episode” of a user’s visit to the Website (Tec-Ed 1999). Google maintains detailed server logs recording each of the 100 million search requests processed each day (Google 2005c). While the exact contents are not publicly known, Google has provided an example of a “typical log entry” for a user who searched for the term “cars” (Google 2005b):
123.45.67.89 - 25/Mar/2003 10:15:32 - http://www.google.com/search?q=cars - Firefox
1.0.7; Windows NT 5.1 - 740674ce2123e969
123.45.67.89 is the IP address4 assigned to the user by the
user’s Internet service provider, 25/Mar/2003 10:15:32 is the date and time of the query, http://www.google.com/search?q=cars is the requested page, which also happens to identify the search query, “cars,” Firefox 1.0.7; Windows NT 5.1 is the browser and operating system being used, and 740674ce2123a969 is the unique cookie ID5 assigned to this particular browser the first time it visited Google.";
- pg. 88-90 note "Even in the absence of such privacy-protecting measures, cookies and IP addresses are linked only to a particular Web browser or computer, not necessarily a particular user. Neither the browser passing the cookie nor the Web server receiving it can know who is actually using the computer, or whether multiple users are using the same machine. Reliance on IP addresses and cookies might not provide necessary differentiation between users, limiting the extent of the “perfect recall” necessary for Google to deliver the most relevant results and advertising.
	To overcome such limitations, Website owners frequently urge users to register with the Website and login when using the services (Ho 2005: 660–661; Tec-Ed 1999). When a user supplies a unique login identity to a Web server, that information, along with the current cookie ID is stored in each log file record for that user’s subsequent activity at the site. By tying aspects of the site’s functionality to being logged in, the user is compelled to accept the Web cookie for that session. Even if the user deletes the cookie or changes her IP address at the end of the session, by logging in again at the next visit, a consistent record for the user in the server log can be maintained. Logging in with a unique user name similarly reduces the variability of multiple or shielded IP addresses. Further, any personally identifiable information provided during the registration process, such as age, gender, zip code, or occupation, can be associated with the user’s account and server log history, providing a more detailed profile of the user.
	In early 2004, Google started experimenting with products and services that required users to register and login, including personalized search results, e-mail alerts when sites about a particular topic of interest are added to Google’s index (Kopytoff 2004). Soon afterward, Google introduced products and services that required the creation of a Google Account, such as Gmail, Google Calendar, and the Reader service to organize news feeds. Other Google services can be partially used without a Google Account, but users are encouraged to create an account in order to maximize its benefits or access certain features. Examples include Google Video, with a Google Account required for certain premium content, and Book Search, in which a Google Account helps control access to copyright -protected text. When Google acquires external products and services with their own login protocols, migration to Google Accounts is typical, as the case with Blogger or Dodgeball. Internally developed products that previously utilized unique logins such as Orkut have also migrated to the universal Google Account.
	Google’s encouragement of the creation of Google Accounts, combined with its use of persistent Web cookies, provides the necessary architecture for the creation of detailed server logs of users’ activities across Google’s various products and services, ranging from the simplest of search queries to minute details of their personal lives. While the full extent of the data capturable by Google’s infrastructure is difficult to estimate, Table 6.2 identifies some of the typical forms of personal information potentially stored within Google’s servers," and Table 6.2; and
- pg 91 "The result is a robust infrastructure arming Google with the ability to capture and aggregate a wide array of personal and intellectual information about its users, extending beyond just the keywords for which they search, but also including the news they read, the interests they have, the blogs they follow, the books they enjoy, the stocks in their portfolio, their schedule for the coming week, and perhaps the URL of every Website they visit." 
	(b) Further, Lim et al. (Patent No.: US 7,660,737), referred to hereinafter as Lim. also describes conventional practice of associating cookie or identifier with user log-in or authentication credentials are indeed well-understood, routine, conventional - see col 11 lines 25-33 note "After creating the new user's account, a cookie may be placed on the user’s computer system with the user's account information to enable automatic login   for future sessions.  A cookie is a general mechanism that server-side connections (such as common gateway interface scripts) can use to both store and retrieve information on the client-side of the connection.  The addition of  such a simple, persistent, client-side state significantly extends the  capabilities of Web-based client/server applications." and see Lim col 12 line 64-col 13 line 6, note "When a 
	(c) Pub. No.: US 20150161680 [0047] note "The social networking system 140 collects 360 ad performance metrics related to the ad request submitted by an advertiser. Ad performance metrics can include, but are not limited to, auction performance metrics, financial metrics, competitive metrics, and social metrics. Auction performance metrics are collected by the social networking system 140, which monitors the online advertising auction. Social metrics are collected by tracking user activity on client devices 110. User activity on the client devices 110 is tracked using web cookies, tracking pixels, mobile application login events, or other online activity monitoring methods familiar to a person having ordinary skill in the art. Social metrics related to specific users can also be retrieved from databases associated with the social networking system 140."; 
	(d) see Pub. No.: US 2016/0371748 note [0018] "In some implementations, an ad tag comprises a Uniform Resource Locator (URL) from which an ad will be requested (e.g., a URL for the server system 122), Hypertext Markup Language (HTML) statements and/or JavaScript instructions for retrieving and displaying a creative (e.g., displaying the creative in a 160×600 iframe). The application 125 running on the client device 120 can retrieve content in the user interface 124 (e.g., a web page) through one or more data communication networks 113 such as the Internet, for example, from web servers 130 of a publisher. The ad tag causes the application 125 to send (e.g., through the networks 113) an ad request (“ad call”) to the server system 122. In some implementations, the application 125 sends an ad request to the server system 122 via another advertising server system such as an ad exchange. The ad request can include information about the available ad space 126 (e.g., a size for the ad space, an identifier for the publisher), user information (e.g., an identifier of the user 119, an Internet Protocol or IP address), and system information (e.g., types of the browser and the client device), for example. The ad request can be composed in JavaScript Object Notation (JSON) or Extensible Markup Language (XML) format and transmitted to the server system 122 using Hypertext Transfer Protocol (HTTP) protocol (e.g., using HTTP POST request method). Other ad request formats and transmission methods are possible."; and
	(e) see US8165915B1 note "The content page 206 may include the requested content (e.g., the web page for ExamplePetSupplyRetailer) as well as a code snippet 208 associated with an ad. For example, a code snippet may refer to a method used by one device (e.g., a server) to ask another device (e.g., a browser running on a client device) to perform actions after or while downloading information. In some implementations, a code snippet may be in JavaScript® code or may be part of the HTML or other web page markup language or content."

(ii) Hashing identifiers: 

	(b) Henkin Pub. No.: 2011/0213655  note well known hashing functions [0214] note "the SourcePage ID may be generated using different types of hashing function such as, for example, one or more of the well-known hashing functions: elf64; RAVAL; MD2; MD4; MD5; Radio Gatlin; RIPEMD-64; RIPEMD-160; RIPEMD-320; SHA!; SHA256; SHA384; SHA512; Skein; Tiger; Whirlpool; Pearson hashing; Fowler-NollVo; Zobrist hashing; JenkinsHash; Java hashCode; Bernstein hash; etc."; 
	(c) Pub. No. US 2004/0103160 note [0056]-[0057]; 
	(d) Pub. No. US 2008/0281756 note Abstract, [0029]-[0030]; 
	(e) Pub. No. US 2014/0032265 note [0046] "The consumer data 503 may include an email address 504 or other communication identifier. In an embodiment, email address 504 may be anonymized by being hashed, encrypted, check summed and/or otherwise obfuscated by communicators and/or the data exchange system to protect the identity of the consumer.", [0063], [0089]; 
	(f) Pub. No. US 2015/0058119 see [0038]; and 
	(g) Pub. No.: US 2012/0016836 note ""when a browser accesses a web page, a string including the attributes is passed to a web server hosting the web page. This string may be an alphanumeric string. The string is converted into a numeric value. For example, ASCII values are used to convert characters to numeric values. The string of numeric values are input to the ID function to calculate the unique ID for the user. The ID function may be a conventional hash function."
	Therefore they fail to provide any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections 35 USC § 103 - Reasons for Withdrawal
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The Examiner notes claim 5 is canceled and claim 23 is a new claim dependent on claim 1. The Examiner had previously found claims 1, 8, and their respective dependent claims non-obvious over the relied upon prior art, note Non- Final Rejection of record 10/06/2020. The 
Response to Applicant's Remarks or Arguments
6.	As per "Claim Rejections - 35 U.S.C. § 101" arguments, the Examiner respectfully disagrees. 
	The Applicant argues as follows:

	"As the Applicant has maintained throughout prosecution, the claimed invention certainly provides an improvement over conventional computing environments. Applicant's originally filed specification describes the current state of the art related to advertisement serving over the Internet. Specifically, conventionally, an advertisement server (e.g., Google's third party ad server) may initiate a bidding process among various advertisers for the advertisement space on the web page. Following the bidding process, the advertisement server may provide a generic advertisement to the web browser for the application. The Applicant's claimed invention eliminates the need for an entity to rely on traditional third party advertisement servers in the computing environment by routing the advertisement request directly to a computing system associated with the entity. This allows the entity to have more control over use of their advertisements, as well as allowing the entity to customize or tailor the advertisement more closely to a user device requesting the advertisement. Under any metric, this certainly constitutes an improvement to "other technology or technical field."

	Examiner's response (i): However, contrary to Applicant's assertions the Examiner had previously explained that several actors are to be connected via a network to deliver a customized to a user, which first under prong one without a doubt pertains to certain methods of organizing human activity, and under prong two merely associating a business idea or scheme which entails data gathering via generic network user identifiers by a management entity when user visits a website/webpage of an entity associated/partnered. Next, gathered data is then passed onto another actor/player/entity that conducts an auction and based on the winner being an entity associated/partnered with the management entity, a custom ad is provided based on mapped identifiers which are utilized to gathered data. However, this is merely (A) (i) parsing and comparing data (Berkheimer); (ii) collecting and comparing known information (Classen); CyberSource) such that tailored content based on gathered information about the user can be provided upon entity winning an auction and having requisite gathered user data, note (B) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, contrary to the Applicant's assertion, a commercial concept as noted above, fails to provide an improvement to "other technology or technical field" when additional elements are evaluated properly.

	Next, the Applicant argues as follows:

	Further, the Office alleges that the Applicant's claimed limitations are "clearly a general linking of certain methods of organizing human activity to a technical environment." See Office
Action, p. 22. This, again, is incorrect.
	The Applicant is not merely claiming the concept of serving advertisements to an end user. If that was the case, the Office certainly could identify references that would read upon the claimed limitations. Instead, as laid out in the claims, the Applicant provides specific operations that allow for elimination of reliance on an advertisement server from the computing environment. The Applicant's claimed operations are not recited at a high level of generality, but are instead recited with such specificity that the Office had to withdraw a four reference obviousness rejection and is currently unable to formulate any other obviousness rejection. While the Applicant acknowledges that novelty and non-obviousness are not factors for eligibility, they certainly contradict the Office's statement that the claims involve a general linking of the abstract idea to a technical environment.
	Additionally, the Applicant is not merely linking the concept of advertisements to a technical environment. The claimed functionality only exists in the realm of computing environments. There is simply no manual or non-computing equivalent to the claimed operations. Even if the Office analogizes a physical advertisement space (e.g., a billboard) to the claimed advertisement space within a webpage, the Applicant's claims and specification makes clear that translation from the physical space to the virtual space is not trivial and instead relies on creative ingenuity to achieve its desired outcome.
	Accordingly, in light of the above, the Applicant respectfully submits that the claims are indeed patent eligible under Step 2A, Prong 2. Therefore, the Applicant respectfully requests that the rejection be withdrawn."
	
	Examiner's response (ii): However, as apparent from above, the Applicant's argument which on one hand acknowledges "While the Applicant acknowledges that novelty and non-obviousness are not factors for eligibility, they certainly contradict the Office's statement that the claims involve a general linking of the abstract idea to a technical environment." yet appears to still argue in view of art and/or novelty - which is erroneous. 	As provided previously, note (i) "although the second step in the Alice/Mayo framework is termed a search for an "inventive analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304." 
	Also, see (ii) cxLoyalty, Inc. v. Maritz (Fed. Cir. 2021) note "Maritz attempts to distinguish claim 16 at both steps one and two on the basis of its added requirement that the GUI “is able to convert vendor-related information into information formatted for the GUI, which GUI-formatted information may then be provided to the claimed participants.”
Maritz argues that the added limitation constitutes a technological solution to a technological problem. However, Maritz does not contend that the claimed invention improves the use of computers as a tool by reciting a new way for computers to conduct format conversion. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, claim 16 does not claim a patent-eligible technological solution to a technological problem.
At the trial, Maritz presented unrebutted expert testimony that the information conversion was not “well-understood, routine, or conventional.”  On appeal, the Federal Circuit gave no weight to that conclusory testimony and rather found that the testimony did not actually present anything to support the conclusion other than an argument that the invention as a whole was novel.  “But, as explained previously, our cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter.”"
	Additionally, as noted above, see Examiner's response (i), based on the business process or commercial interactions to be undertaken by the actors involved, the claimed process is indeed a general linking of certain methods of organizing human activity to a technical environment when the additional claim element(s) which are utilized to carry out "apply it" instructions and confine the abstract idea to a technical environment are evaluated properly. Here, the additional elements, they clearly fail to provide an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element implements a judicial  and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
	Also, regarding not trivial and creative ingenuity, the Examiner once again notes and emphasizes that evaluation under prong two is that of additional elements and based on that it is apparent that they are utilized for, once again note "However, this is merely (A) (i) parsing and comparing data (Berkheimer); (ii) collecting and comparing known information (Classen); (iii) obtaining and comparing intangible data (CyberSource) such that tailored content based on gathered information about the user can be provided upon entity winning an auction and having requisite gathered user data, note (B) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, contrary to the Applicant's assertion, a commercial concept as noted above, fails to provide an improvement to "other technology or technical field" when additional elements are evaluated properly." - as set forth in Examiner's response (i). Accordingly, the Examiner respectfully finds the Applicant's arguments unpersuasive.
	As per "Claim Rejections - 35 U.S.C. § 103" although the Examiner finds the Applicant's arguments solely against Lidow to be attack on a reference individually when a combination of references is being relied upon improper and as a result unpersuasive, the rejection has been withdrawn as the relied upon combination of references fail to establish a prima facie case of obviousness when the claim limitations of claim 16 are considered as a 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.P/Examiner, Art Unit 3688    

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688